STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0934

VERSUS

BORIS J. STOGNER OCTOBER 11, 2022

In Re: Boris J. Stogner, applying for supervisory writs, 22nd
Judicial District Court, Parish of Washington, No. 06-
CR10-94953.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. This writ appears to be an application for
reconsideration of the denial of relator’s request for a stay of
the postconviction relief proceedings filed here first. Relator
should first seek relief in the district court. Furthermore,
the postconviction motion for factual innocence is a separate
pleading. Relator may file a separate writ application with
this court after this motion is presented to and ruled upon by
the district court.

VGW

EW

COURT OF APPEAL, FIRST CIRCUIT

ASI)

DEPUTY CLERK OF COURT
FOR THE COURT